Citation Nr: 1219046	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for service-connected deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease, left leg (previously diagnosed as thrombophlebitis).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which continued a 10 percent disability rating for thrombophlebitis, left leg.  

By rating action dated in July 2009, the RO combined the Veteran's previously service-connected varicose veins, left leg, with the thrombophlebitis, left leg, recharacterized the disability as "deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease, left leg" and assigned a 40 percent disability rating with an effective date of July 31, 2005.  As the 40 percent rating for the disability is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease, left leg (see July 2009 statement from the Veteran).  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The record also raises the issue of entitlement to service connection for right leg deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease.  See December 2009 VA examination report.  This issue has not been addressed by the RO.  As such, the Board REFERS the issue of entitlement to service connection for right leg deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease to the RO for appropriate action.

This matter was previously before the Board in January 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease of the left leg is manifested by persistent edema, stasis pigmentation, and eczema, as well as intermittent ulceration; there is no evidence of persistent ulceration.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Compliant notice was sent in January 2008 and June 2009 letters and the claim was readjudicated, most recently in a January 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records as well as VA outpatient treatment records, afforded the Veteran examinations, and assisted the Veteran in obtaining evidence.  In a September 2011 memorandum, the RO made a formal finding of unavailability of treatment records, noting that records dated in January 2007 through the present were not of record.  Those records were ultimately associated with the record and have been reviewed by the RO.  See January 2012 supplemental statement of the case.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability evaluation greater than 40 percent for his service-connected deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease of the left leg.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code (DC) 7120 provides 40 percent rating for varicose veins manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive, board-like edema with constant pain at rest. These ratings are for involvement of a single extremity.  38 C.F.R. § 4.104, DC 7120.  

DC 7121 provides that post-phlebitic syndrome of any etiology is rated as 40 percent disabling for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned for massive board-like edema, with constant pain at rest.  38 C.F.R. § 4.104, DC 7121.  

Note:  These evaluations are for involvement of a single extremity.  If more than one extremity is involved, evaluate each extremity separately and combine under § 4.25, using the bilateral factor § 4.26, if applicable.  See 38 C.F.R. § 4.104, DC 7120 and 7121.    
  
Discussion

In a September 1971 rating decision, service connection was granted for residuals of left leg thrombophlebitis and left leg varicose veins and separate 10 percent ratings were assigned.  In a September 1973 rating decision, the RO decreased the evaluation for thrombophlebitis from 10 percent to noncompensable.  In a June 1982 decision, the Board denied claims for increased ratings for the thrombophlebitis and varicose veins.  In a February 1995 rating decision, the RO denied a claim for increased rating for varicose veins but granted and increase and assigned a 10 percent rating for thrombophlebitis.   

In December 2007, the Veteran initiated a claim for an increased rating, indicating that his deep vein thrombosis of the left leg condition had worsened.  In the March 2008 rating action on appeal, the RO denied an increased rating for thrombophlebitis.  In a July 2009 rating action, the RO combined the Veteran's previously service-connected varicose veins, left leg, with the thrombophlebitis, left leg, recharacterized the disability as "deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease, left leg," discontinued separate 10 percent ratings and assigned a single 40 percent disability rating, effective July 31, 2005.

Evidence relevant to the current level of severity of the Veteran's deep venous thrombosis of the left leg disability includes VA outpatient treatment records dated in December 2006 through June 2011, VA examination reports dated in January 2008 and December 2009, and a July 2009 statement from the Veteran.  

VA outpatient treatment records dated in December 2006 show that the Veteran had well-healed scars on his left lower extremity, and stasis dermatitis of his left lower extremity associated with his deep venous thrombosis with venous insufficiency disability.  On examination, the examiner noted that there were no non-healing ulcers.  

VA outpatient treatment records dated in July 2007 through November 2007 demonstrate that the Veteran denied experiencing any bruising associated with his deep venous thrombosis with venous insufficiency left leg disability.  A September 2007 dermatology record shows the Veteran's stasis was controlled by prescribed medication.    

VA outpatient treatment records dated in December 2008 through June 2011 show the Veteran periodically complained of pain, swelling, itching, and bruises associated with his disability.  Examination of his left lower extremity consistently revealed palpable pedal pulses, decreased sensation to light touch, edema, and occasionally note that there were no non-healing scars (see December 2006 and December 2008 records; examiner noted there were no non-healing scars).  Stasis pigmentation and eczema were also noted.  Treatment records indicate that he was prescribed a steroidal cream for itching due to a rash, as well as Coumadin.  

The Veteran underwent a VA examination in January 2008.  At the time, the Veteran reported that his left leg was always swollen and hurt.  He stated that he took Coumadin for his condition.  

On examination, there were no scars.  There was no evidence of edema.  There was varicose veins on the left lower extremity; the veins were moderate in size on the left extremity.  There was mild venous stasis changes in the left lower extremity.  There were no abnormalities of the atrophic skin, gangrene, or ulcers.  

The diagnosis was mild venous insufficiency of the left lower extremity with chronic swelling and chronic pain.  Regarding the effect of the diagnosis on the Veteran's usual daily activities, the examiner indicated that the Veteran was limited in his ability to perform prolonged standing, as he was without the ability to move or flex his legs, and had poor venous circulation.      

In a July 2009 statement submitted along with photographs, the Veteran reported that his left lower extremity had adversely affected his personal and professional life.  Regarding physical limitations, the Veteran indicated that due to pain, he was unable to walk significant distances, squat, run, stand for prolonged periods of time, or travel because of the required prolonged standing.  He further asserted that the limitations he experienced due to his disability had directly affected his ability to seek employment.   

The Veteran underwent a VA examination in December 2009.  At the time, the Veteran reported that he experienced left leg pain after prolonged standing and walking.  He stated that he had leg edema which occurred intermittently that was not completely relieved by foot elevation or compression hosiery.  He reported that he had eczema, as well as ulceration which occurred intermittently.  He stated that he experienced severe leg cramps.  He reported that he takes Coumadin for DVT, as well as topical ointment to treat his eczema.  

On examination, there was eczema, stasis dermatitis, stasis pigmentation, and varicose veins of the Veteran's left lower extremity.  There was scarring present from an old ulcer on the left lower extremity, as well as 1+ edema, however, elevated edema was absent.  The left lower peripheral pulses revealed femoral pulse 1+, popliteal pulse 1+ dorsalis pedis pulse 1+, and posterior tibial pulse 1+.

The examiner noted ulceration occurring intermittently.  Following examination, the diagnosis was deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease of the bilateral lower extremities.  The examiner noted that the diagnosis was a result of the progression of the previous diagnosis, as the Veteran exhibited tender varicose veins with stasis dermatitis and eczema of his bilateral legs with intake of Coumadin on a daily basis.  The examiner noted that the effect of the condition on the Veteran's usual occupation is that he was retired.  The examiner further noted that the Veteran was able to complete his activities of daily living.          

The Board finds that the Veteran is not entitled to an increased rating of 60 percent under 38 C.F.R. § 4.104, DC 7121 or 38 C.F.R. § 4.104, DC 7120 for his deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease of the left lower extremity.  As indicated above, to warrant the next higher 60 percent rating under either diagnostic code, the Veteran must exhibit persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  While the Veteran has exhibited persistent edema, stasis pigmentation, as well as eczema, there is no evidence of persistent ulceration of his left lower extremity.  Specifically, no ulceration noted on VA examination in January 2008.  The VA outpatient treatment records dated in December 2006 and December 2008 note that the Veteran had well-healed scars on his left lower extremity, suggesting that there was an ulceration.  On VA examination in December 2009, while there was scarring present from an old ulcer on the left lower extremity, there was no noted ulcer.  The examiner specifically commented that there was intermittent ulcerations.  Thus, the Board finds that the Veteran's left lower extremity exhibited intermittent ulceration symptomatology; however, the evidence does not demonstrate persistent ulceration.  As such, an increased rating of 60 percent is not warranted for the Veteran's deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease left leg disability.  

Extraschedular 

The VA examinations and July 2009 statement from the Veteran include reference to the effect of the Veteran's deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease of the left leg disability on his activities of daily living.  Further, the July 2009 statement from the Veteran includes a reference to how his left leg disability affected his ability to seek employment.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's left leg condition.  The Veteran's disability is manifested by persistent edema, stasis pigmentation, and eczema of the left lower extremity, and intermittent ulceration of the left lower extremity.  The rating criteria specifically contemplate these impairments.   A higher rating is available under the diagnostic code addressed in this decision, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  Thus, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a disability evaluation in excess of 40 percent for service-connected deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease of the left leg is denied. 


REMAND

As noted above, entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The Veteran has not yet received notice of the evidence needed to substantiate a TDIU claim.  Such action, and an adjudication of the claim, is needed in view of Rice.

While the December 2009 VA examiner indicated that the Veteran was retired, in July 2009, the Veteran submitted a statement indicating that he experienced limitations as a result of his deep venous thrombosis with venous insufficiency left leg disability that had directly affected his ability to seek employment.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU.

On remand, the Veteran should be provided appropriate notice regarding the TDIU claim and he should be afforded a VA examination.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice explaining, in terms compliant with 38 C.F.R. § 3.159(b), the need for additional evidence regarding the TDIU claim.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the status of the service-connected disability.  The examiner must review the claims folder.  All necessary tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disability (deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease, left leg), renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  

3.  After completion of the above development, the Veteran's claim of entitlement to TDIU should be adjudicated.  If the determination is unfavorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


